     Case 2:19-cv-01222-RFB-EJY Document 30 Filed 01/07/21 Page 1 of 2




1
     Scott L. Poisson, Esq.
2    Nevada Bar No.: 10188
     Amber N. King, Esq.
3    Nevada Bar No.: 14070
     BERNSTEIN & POISSON
4
     700 South Jones
5    Las Vegas, Nevada 89107
     (702) 256-4566
6    (702) 256-6280 fax
7
     Attorneys for Plaintiff
                             UNITED STATES DISTRICT COURT
8
                                    DISTRICT OF NEVADA
9
                                                                                RFB-EJY
10
                                                        Case No.: 2:19-cv-01222-JAD-FJY
11
     ELISABETH LITCHFIELD, an individual,

12                  Plaintiff,
                                                           STIPULATION AND ORDER
13          v.                                            REGARDING RESPONSE TO
                                                          DEFENDANT’S MOTION FOR
14                                                           SUMMARY JUDGMENT
     TARGET CORPORATION., and; DOES 1
15
     through 100; and ROE CORPORATION 101
16
     through 200, inclusive,
17
                    Defendant(s).
18
            Discovery on this matter closed on October 23, 2020. Prior to the close of
19
     discovery, Plaintiff requested the 30(b)(6) deposition of defendant’s representative.
20
     However, due to scheduling conflicts and COVID related delays, the deposition has not
21
     been able to be scheduled prior to the October 23, 2020 discovery deadline. The parties
22

23
     have agreed to allow the deposition to take place after the close of discovery given the

24   scheduling difficulties. The deposition will proceeded forward on December 16, 2020.

25          On November 24, 2020, Defendant filed a Motion for Summary Judgment, ECF

26   Document No. 26. The Court previously granted an extension of Plaintiff’s response to

27   January 6, 2021, due to the delay in obtaining dates for the Defendant’s deposition.
28




                                                 -1-
     Case 2:19-cv-01222-RFB-EJY Document 30 Filed 01/07/21 Page 2 of 2




1           The transcript of the deposition was received on January 30, 2020, however,
2    counsel for Plaintiff has been ill due to contracting the COVID-19 virus and is requesting
3    an additional week to be able to complete their response. Therefore, the parties have agreed
4
     and stipulate that the response to Defendant’s Motion could be extended from January 6,
5
     2021 to January 13, 2021.
6

7     BERNSTEIN & POISSON                          PERRY & WESTBROOK, P.C
8
      DATED: JANUARY 6, 2021                       DATED: JANUARY 6, 2021
9

10     /s/ Amber N. King                            /s/ Alan W. Westbrook
      Scott L. Poisson, Esq.                       Alan W. Westbrook, Esq.
11
      Nevada Bar No.: 10188                        Nevada Bar No. 6167
12    Amber N. King, Esq.                          Perry & Westbrook, a PC
      Nevada Bar No.: 14070                        1707 West Charleston Blvd., Suite 200
13    700 South Jones Blvd.,                       Las Vegas, NV 89102
      Las Vegas, Nevada 89107                      Attorneys for Defendant
14    Attorneys for Plaintiff
15

16                                         IT IS SO ORDERED:

17
                                           __________________________________
18
                                           UNITED STATES MAGISTRATE JUDGE
19

20                                         DATED: ______________________
21                                      DATED this 7th day of January, 2021.
22

23

24

25

26

27

28




                                                 -2-
